NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued May 22, 2020
                                 Decided August 12, 2020

                                           Before

                           WILLIAM J. BAUER, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 19-3190

HEATHER PLAINSE,                                    Appeal from the United States
    Plaintiff–Appellant,                            District Court for the Eastern
                                                    District of Wisconsin.
      v.
                                                    No. 1:18-cv-01381-WCG
ANDREW M. SAUL, Commissioner
of Social Security,                                 William C. Griesbach,
       Defendant–Appellee.                            Judge.



                                        ORDER

    Heather Plainse filed for disability insurance benefits and supplemental security
income benefits in early 2015. She claimed disability beginning on June 11, 2014, due to a
heart condition and juvenile rheumatoid arthritis. Plainse began working at age seventeen.
From 2011 to 2016, she worked for nine different employers but could not sustain
employment due to joint pain and severe fatigue. The Social Security Administration
denied her claims both initially and upon reconsideration. Plainse requested an
administrative hearing and appeared in July 2017.
No. 19-3190                                                                             Page 2


    The administrative law judge (ALJ) denied Plainse’s claim in August 2017. The ALJ
found that Plainse suffered from a congenital heart disease and rheumatoid arthritis but
held that neither was severe enough to meet the Listing of Impairments criteria. See 20
C.F.R. § 416.925. The decision stated that Plainse’s fatigue was associated with treatable
conditions like low iron and her inconsistent use of medication. The ALJ reasoned that
Plainse’s residual functional capacity would allow her to perform “a range of sedentary
work.” Relying on a vocational expert, the ALJ concluded that Plainse could find entry-
level work as an order clerk or in final assembly.

     Plainse filed an action for judicial review in the district court, arguing the ALJ erred
in finding Plainse was not disabled. Specifically, Plainse argued that: (1) the ALJ ignored
her severe fatigue; (2) the residual functional capacity analysis was not function-by-
function; (3) the listing discussion was perfunctory; (4) the ALJ failed to adequately weigh
her treating physician’s opinion; and (5) the vocational expert’s findings were unreliable
since they contradicted the Dictionary of Occupational Titles. The district court affirmed
the denial of benefits. On appeal, Plainse raises the same five arguments.

    This court will uphold the denial of benefits if the ALJ’s decision applied the correct
legal standard and is supported with substantial evidence. Jelinek v. Astrue, 662 F.3d 805,
811 (7th Cir. 2011) (citing 42 U.S.C. § 405(g)). Here, substantial evidence supported the
decision. The ALJ noted that Plainse showed significant progress between August 2014 and
March 2017. She responded positively to medication and said her arthritis appeared to be
under control. Rather than ignore her fatigue, the ALJ adequately determined it was not
severe enough to render her disabled.

     Remand is appropriate when the ALJ fails to provide adequate support for the stated
conclusions, see id., but in this instance the decision satisfied federal regulations and was
logically sound. Relying on Social Security Ruling 96-8p, Plainse claims the decision failed
to perform a function-by-function analysis. In reality, it discussed various aspects of her
physical abilities before concluding she could perform sedentary work. Plainse also claims
the listing discussion was flawed since it merely stated her impairments did not meet the
criteria. However, the following section that describes her progress clearly supports the
ALJ’s reasoning.

      The ALJ also adequately weighed her physician’s opinion and properly relied on the
vocational expert. A treating physician’s opinion may be entitled to “controlling weight”
if it is consistent with other evidence in the record. Gerstner v. Berryhill, 879 F.3d 257, 261
No. 19-3190                                                                          Page 3


(7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)). The physician completed an arthritis
questionnaire stating Plainse’s severe fatigue rendered her disabled. The ALJ appropriately
discounted this conclusion when later, by March 2017, the same physician said Plainse’s
arthritis was in remission. Finally, per Social Security Ruling 00-4p, the ALJ explained the
slight departure from the Dictionary of Occupational Titles and was entitled to rely on the
expert’s testimony that entry-level “order clerk” positions existed within the national
economy.

    We find no error and AFFIRM the denial of benefits.